Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9, 15-17, 32-41 and 114 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 99/37320 (“Charette”).
Charette discloses methods and pharmaceutical compositions for treating age related conditions including memory dysfunction, dementia, Alzheimer’s disease and senility by administering a morphogen such as GDF11.  See p. 4, lines 5-9; p. 4, line 23 .

Claims 9 and 114 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,517,835 (“Lee”).  Lee discloses a method for treating aging by administering a pharmaceutical composition comprising human GDF11.  See col. 20, line 66 – col. 21, line 20.  With regard to claim 114, intended use of the composition does not distinguish over the prior art.

Claims 9, 15-17, 32, 35-40 and 114 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,700,911 (“Wozney”).  Wozney discloses pharmaceutical compositions comprising human BMP-11 (GDF11).  See co. 4, lines 22-26.  SEQ ID No. 11 of Wozney is identical to the C-terminal 362 residues of instant SEQ ID No. 1 and comprises instant SEQ ID No. 14 (col. 6, lines 3-5).  The BMP-11 protein may include some amino acid substitutions (col. 7, lines 14-48).  BMP-11 may be produced recombinantly (col. 8, lines 8-41).  The pharmaceutical composition may contain BMP-11 in the form of a homodimer or a heterodimer (col. 9, lines 17-20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 31, 33, 34, 41 and 62-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wozney in view of Young, Charette, Pollaro and Strömstedt.
Wozney is relied upon as described above.  Wozney does not disclose a pharmaceutical compositions wherein the GDF11 has an increased half life, is produced synthetically, is isolated from a natural source, is part of a complex, or is chemically modified.  
Young discloses pharmaceutical compositions comprising bone morphogenic polypeptides including BMP-11 (identical to GDF11).  The compositions may comprise the secreted polypeptide, the mature form, or fragments thereof.  See ¶¶ 017, 30, 53, 178, 180-187, 191, 1095, Table 2.  Young’s SEQ ID Nos. 42 and 67 are 100% identical to instant SEQ ID Nos. 1 and 14.  BMP-11 may be formulated with a pharmaceutically acceptable carrier (¶¶ 376-378, 999-1002, 1005-1011).  The BMP-11 polypeptides may be isolated from natural sources, or produced by synthetic means as recited in claims 33 and 34 (¶¶ 52-54).  The BMP-11 polypeptides may have one or more modifications including acetylation, amidation, covalent attachment of lipids, cyclization, glycosylation, pegylation and phosphorylation, as recited in claims 62-65 (¶ 51).  With regard to claim 31, it is well known in the art that modifications such as pegylation increase the half life of proteins in the bloodstream.  
Charette is relied upon as described above.  Charette teaches that BMPs such as BMP-11 may be administered as part of a complex, as recited in claim 41.   
Pollaro reviews strategies for improving the plasma residence time of peptide drugs.  Pegylation (addition of one or more PEG chains) and linkage to albumin and Fc fragments are recognized methods for increasing residency time (pp. 320-321), as are backbone modification, use of D-amino acids and cyclization (p. 319, col. 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce pharmaceutical compositions comprising GDF11 as disclosed by Wozney, the GDF11 polypeptide having been produced and modified to extend its biological half life using methods known in the art, as taught by Young, Charette, Pollaro and Strömstedt.  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
	Applicant’s arguments filed July 13, 2021 have been considered to the extent that they apply to the new grounds of rejection.

Rejection under § 102(b) over Charette
Applicant argues (response filed July 13, 2021, p. 8) that Charette does not disclose a GDF11 polypeptide that does not include the propeptide, SEQ ID No. 15.  This argument is not persuasive because the recitation in claim 9 of “excluding the polypeptide of SEQ ID NO. 15” is interpreted to mean that the polypeptide in the composition is not SEQ ID No. 15.  Therefore the full length GDF11 disclosed by Charette is within the scope of the claim.  This interpretation is supported by dependent claim 35, which recites that the GDF11 polypeptide comprises SEQ ID No. 1 or 2, each of which comprises SEQ ID No. 15.

Rejection under § 102(b) over Lee
Applicant traverses the rejection (pp. 8-9) on the same ground as the rejection over Charette.  This argument is not persuasive as explained above.

Rejection under §103
Applicant traverses the rejection (p. 9) on the same ground as the rejection over Charette.  This argument is not persuasive as explained above.  Furthermore, Young teaches that the pharmaceutical composition can contain the mature form of GDF11 (i.e. SEQ ID No. 14), and SEQ ID No. 11 of Wozney does not comprise the entirety of SEQ ID No. 15.

Conclusion
Claims 1-8 and 42-49 are allowed. Claims 9, 15-17, 31-41, 62-66 and 114 are rejected.  

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘779 patent.  See MPEP 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Patent Reexamination Specialist
Central Reexamination Unit 3991


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991